Citation Nr: 9911806	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1. Entitlement to service connection for angulation of the 
sternal tip (chest bulging).

2. Entitlement to service connection for a disability 
manifested by headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
August 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from 1996 and 1997 decisions of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M & ROC) in Wichita, Kansas.  

In an April 1998 decision, the Board denied the veteran's 
claims for service connection for a head tumor and flat feet 
and for increased ratings for bilateral hearing loss, disc 
disease, right spermatocele and nephrolithiasis.  At that 
time, the Board also remanded his claims of entitlement to 
service connection for hiatal hernia/gastroesophageal reflux 
disease (GERD), a disability manifested by headaches and 
angulation of the sternal tip (chest bulging) to the M & ROC 
for further development.  In October 1998, the M & ROC 
granted the veteran's claim for service connection for GERD.  
Accordingly, the Board will confine its decision to the 
issues as set forth on the decision title page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the M & ROC.

2. No competent evidence has been submitted to demonstrate 
that the veteran has angulation of the sternal tip (chest 
bulging) related to his period of military service.

3. The veteran's headaches cannot be dissociated from his 
period of active military service.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for angulation of the sternal 
tip (chest bulging).  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).
2. A headache disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for angulation of 
the sternal tip (chest bulging) and a disability manifested 
by headaches.  The legal question to be answered, initially, 
is whether the veteran has presented evidence of well-
grounded claims; that is, claims that are plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to that claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  To that end, in April 1998, the Board remanded 
the veteran's claims for further development that included 
obtaining clinical treatment records for his October 1995 
hospitalization.  In a May 1998 response to the M & RO's 
request, Fitzsimmons Army Medical Center (FAMC) advised the M 
& ROC that the records were sent to the National Personnel 
Records Center (NPRC).  In June 1998, the NPRC advised the M 
& ROC that no records were on file for the veteran.  The 
Board's remand also afforded the veteran the opportunity for 
additional VA examinations and those reports are associated 
with the claims file.  The Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Regarding the 
veteran's claim for a headache disability, the Board finds 
that the claim is well grounded.  That is, he has presented a 
claim that is plausible. As will be explained below, the 
Board finds that the veteran's claim for angulation of the 
sternal tip (chest bulging) is not well grounded.

As noted above, some of the veteran's service medical records 
are unavailable from NPRC.  Where service medical records are 
missing, VA's duty to assist the veteran, to provide reasons 
and bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993); citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Court has 
further held that "[n]owhere do VA regulations provide that 
a veteran must establish service connection through medical 
records alone." Stozek v. Brown, 4 Vet. App. 457, 461 
(1993), quoting Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991).

I. Factual Background

On a report of medical history completed at the time of 
entrance into service, in July 1975, the veteran denied 
having bone, joint or other deformity or frequent or severe 
headaches.  No chest, head, bone, joint or neurological 
abnormality was described upon examination and the veteran 
was found qualified for active service.

Service medical records indicate that in September 1983, the 
veteran was seen with complaints of chest and rib pain.  He 
said the previous evening he had tackled someone in the dark.  
The record showed that the left side of the veteran's chest 
appeared to be swollen and tender to palpation.  The 
assessment was contusion and costochondral strain, no 
medications were prescribed and the veteran was advised to 
return to the clinic if pain persisted.  A record dated three 
days later indicates that the veteran complained of rib pain 
and an x-ray, taken to rule out fracture, was negative.  The 
assessment was chest wall symptoms.   

Clinical records show that in May 1984 the veteran was 
hospitalized for low back pain and underwent a myelogram 
study.  In June 1991, he underwent a diskectomy at L5-S1. 

According to an August 1995 clinical entry, the veteran was 
referred to Fort Riley for evaluation and possible back 
surgery.  A September 1995 entry indicates that surgery was 
planned at FAMC in October 1995.

When examined for retirement in April 1996, on a report of 
medical history completed at the time, the veteran checked 
yes to having frequent or severe headaches and checked no to 
bone, joint or other deformity and chest pain or pressure.  
He further stated, in an addendum to the medical history, 
that he had never experienced headaches until after his 1995 
back surgery when his spinal column was punctured.  
Thereafter, he had severe, constant headaches that gradually 
decreased from daily to one headache every two or three 
weeks.  He also said he had a hernia in the center of his 
chest.  When examined, there was no report of neurological, 
spinal, head, chest or other musculoskeletal abnormality.

Post service, at his July 1997 personal hearing at the M & 
ROC, the veteran testified that during his 1995 back surgery, 
his spinal column was touched and he experienced loss of 
spinal fluid.  He said that following that surgery, he 
experienced frequent and severe headaches and, more recently, 
had headaches approximately once or twice per month.  The 
veteran thought sunlight or intense light contributed to the 
headache onset.  He described the headaches as incapacitating 
and said they affected his productivity, although he kept 
working.  Regarding his chest disorder, the veteran said 
approximately twelve or fifteen years earlier he noticed a 
growth in his chest about the size of a golf ball that was 
noticeable when he brought his ribs together.  He said that 
such a complaint was not noted in his service medical records 
but he indicated that the asymptomatic lump was not there 
when he entered service.  

In August 1997, the veteran underwent several VA 
examinations.  A report of a computer tomography (CT) scan of 
the veteran's head showed no evidence of mass or bleeding.  
An orthopedic examination was normal.  A neurological 
examination report reflected the veteran's complaint of low 
back pain with two surgeries, in 1991 and 1995.  According to 
the veteran, during the second surgery, there was a dural 
tear that required repair and he had severe headaches 
thereafter and currently experienced one or two headaches a 
month in the right frontal area.  He said the headaches were 
sharp, and relieved by resting in a chair and taking Tylenol.  
Diagnoses included headaches of unknown etiology.  The VA 
examiner commented that the veteran's headaches were not 
migraines, not incapacitating and he was able to function 
with the headaches.

Pursuant to the Board's April 1998 remand, the veteran 
underwent VA neurological examination in July 1998 and said 
he rarely had headaches prior to lumbar disk surgery in 1995 
and afterwards developed severe near continuous headaches 
that gradually decreased in frequency and severity.  He had 
nausea and anorexia with the headaches.  The veteran 
presently had headaches every few month that he described as 
mild to moderate.  The diagnosis was chronic headaches, 
improving, of uncertain origin, but probably related to a 
lumbar dural tear during 1995 surgery.  The examiner opined 
that previous myelography may also have contributed to the 
headaches.  Further, the VA physician commented that it was 
quite possible that the veteran had headaches secondary to a 
dural tear and subsequent cerebrospinal fluid leak for 
several weeks after lumbar surgery with episodic tension type 
headaches afterward following healing of the dural tear.

Also in July 1998, the veteran underwent VA orthopedic 
examination.  According to the examination report, x-rays 
showed a deformity of the distal end of the sternum or the 
xiphoid process that bended or angled anteriorly at its very 
tip.  The veteran completed a pain drawing with no symptoms 
shown in the chest area.  He said approximately fifteen or 
twenty years ago he found a bump or lump on his anterior 
chest that was not present prior to service entry.  It did 
not cause pain or bother him.  He recalled an injury in 
September 1993, when he tackled a person and the butt of a 
rife hit him in the anterior chest wall and it was sore.  In 
the diagnosis, the VA examiner said the veteran had a lump or 
a knot on the xiphoid process of his sternum.  The x-ray 
showed an abnormality that angled forwards that was probably 
a development variant and of no medical or clinical 
significance.  In the VA doctor's opinion, it was not the 
result of the veteran's injury in September 1983.


II.  Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Even if there is no record of organic 
disease of the nervous system in service, its incurrence in 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury." Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit v. Brown, 5 Vet. App. at 93.

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the court") has recently indicated that, 
alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The court held that the chronicity provision applies where 
there is evidence, regardless of its date, that shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 497-
98.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Id at 498.

A. Service Connection for Angulation of The Sternal Tip 
(Chest Bulging)

The veteran has contended that service connection should be 
granted for angulation of the sternal tip (chest bulging).  
Although the evidence shows that the veteran currently has a 
lump or knot on the xiphoid process of his sternum, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that the 
veteran's chest was normal on separation from service and the 
first post service evidence of record of the lump is from 
1997.  In fact, in July 1997, the veteran testified that his 
service medical records were negative for mention of his 
chest lump.  Moreover, in July 1998, a VA examiner opined 
that the veteran's lump or knot on the xiphoid process of his 
sternum was a development variant and not the result of an 
in-service injury in 1983.  In short, no medical opinion or 
other medical evidence relating the veteran's lump or knot on 
the xiphoid process of his sternum to service or any incident 
of service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has angulation of 
the sternum tip (chest bulging) related to service or any 
incident thereof.  Thus, this claim may not be considered 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.303, 3.304.  Since the claim is not well grounded, it 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 
390; (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for angulation of the sternum tip 
(chest bulging) on a ground different from that of the M & 
ROC, that is, whether the veteran's claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the M & ROC 
accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

B. Service Connection for Disability Manifested By Headaches

The veteran has contended that service connection should be 
granted for a headache disability.  He asserts that he rarely 
had a headache until after he experienced a dural tear at the 
time of his 1995 back surgery in service.  While the clinical 
records of the veteran's hospitalization are unavailable, in 
a history presented at the service separation examination in 
April 1996, the veteran checked the block indicating that he 
had, or experienced, frequent severe headaches, and wrote 
that he had frequent and severe headaches following his 1995 
back surgery when his spinal column was punctured.  Clinical 
evaluation of the veteran's head and neurological system on 
separation examination revealed no abnormality.  The veteran 
separated from service in April 1996 and filed a claim for 
service connection for headaches in September 1996.  See 
Hampton v. Gober, 10 Vet. App. 481 (1997).  Further, in 1998, 
a VA neurologist opined that it was quite possible that the 
veteran had headaches secondary to a dural tear and 
subsequent cerebrospinal fluid leak for several weeks after 
lumbar surgery.

In light of the foregoing, the Board finds that chronic 
headaches is a condition that may be attested to by lay 
observation, see Savage v. Gober, and that the evidence of 
record is consistent with the veteran's contentions.  
Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for a headache 
disability is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection is granted for a headache disability.

Service connection is denied for angulation of the sternal 
tip (chest bulging).



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

